Citation Nr: 0836020	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement for private medical 
services the veteran received at Steele Memorial Hospital 
(SMH) on September 22, 2004.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1961 to August 1963.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2005 decision of the Boise Idaho Department of Veterans 
Affairs Medical Center (VAMC).  


FINDINGS OF FACT

1.  It is not established, nor does the veteran allege, that 
the treatment he received from SMH was preauthorized, was for 
a service-connected disability or was related to a Vocational 
Rehabilitation program. 

2.  The veteran is a Medicare recipient.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the private 
medical services the veteran received at SMH on September 22, 
2004, are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 17.47, 17.120, 17.1000-17.1002, 
17.1004 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA does not apply in the instant case as the relevant 
facts necessary for the determination to be made (i.e. 
whether the veteran is a Medicare recipient) are not in 
dispute, and whether the veteran is entitled to payment or 
reimbursement for the medical expenses in question is wholly 
a matter of interpretation of the pertinent statute and the 
regulatory provisions based on that statute.   The U.S. Court 
of Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).

II.  Factual Background

An October 2002 rating decision denied service connection for 
heart disorder and hypertension.  An accompanying rating 
sheet indicates that the veteran was not service connected 
for any disabilities.  A 2004 VA printout also indicates that 
the veteran was not service connected for any disabilities.  

A claim form dated December 21, 2004, from Medical Imaging 
Association (MIA) indicates that the veteran had received 
medical services costing $32 from MIA in September 2004.  The 
form noted that $7.10 of the costs had been paid and there 
was an outstanding balance of $24.90.

A December 27, 2004, VAMC note indicates that the December 
21, 2004, claim from MIA was received.  

In a January 2005 decision the VAMC found that the MIA claim 
was not timely as it had not been filed within 30 days.  

In a March 2005 statement of the case the VAMC found that in 
addition to the MIA claim not being timely filed, the record 
also showed that the veteran was a Medicare recipient.  
Accordingly, this provided an independent basis for denying 
the claim for reimbursement.  

In an October 2008 brief the veteran's representative 
indicated that on September 22, 2004, the veteran contacted 
the VAMC in Missoula, Montana concerning emergency care.  He 
was instructed to proceed to the nearest local hospital, 
which was SMH.  When he arrived he presented his VA 
identification.  The representative contended that it was not 
unreasonable for the veteran to presume that because he was 
following the instructions provided by VA that he had 
fulfilled his obligations and that VA would pay for his care.  
The subsequent billing of Medicare for the care had been 
beyond his control.

III.  Criteria and Analysis

There is no evidence (and the veteran does not allege) that 
the services he received at SMH were pre-authorized.  
Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and implementing 
regulations.  Because the veteran does not have a service-
connected disability rated totally disabling and his 
treatment at SMH is not shown to have been for an adjudicated 
service-connected disability, a non-service- connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or for the purpose 
of ensuring entrance or continued participation in a 
vocational rehabilitation program under 38 U.S.C.A. Chapter 
31, he is not eligible for benefits under 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1728; 38 C.F.R. §§  17.120, 17.47(i).    

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) (not applicable here).  

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

The claimant (who can be the veteran or the medical service 
provider) must submit the claim for payment or reimbursement 
within 90 days after the latest of the following: (1) July 
19, 2001; (2) The date that the veteran was discharged from 
the facility that furnished the emergency treatment; (3) The 
date of death, but only if the death occurred during 
transportation to a facility for emergency treatment or if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or (4) The 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  38 C.F.R. § 17.1004(d).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As a threshold matter, it is unclear from the record whether 
the claim from MIA was timely filed.  If it was filed on the 
day it was dated (i.e. December 21, 2004), it may indeed have 
been filed within 90 days of the date the veteran was 
discharged from SMH.  See 38 C.F.R. § 17.1004.  The Board 
need not determine whether the claim was timely, however, as 
it must be denied on other grounds.      

It is clear from the record (and the veteran's representative 
has acknowledged) that the veteran had coverage under a 
health-plan contract (i.e. Medicare), which covered a part of 
the cost of the treatment he received at SMH.  This health 
plan coverage paid for part of the cost of the MIA treatment 
(i.e. $7.10).  Medicare coverage of part of the costs for 
which reimbursement is sought is a legal bar to 
reimbursement.  See 38 U.S.C.A. § 1725; 38 C.F.R. 
§ 17.1002(g).  Thus, because the veteran's claim does not 
meet one of the criteria for payment or reimbursement under 
Section 1725 (lack of other insurance coverage), all of which 
must be met to warrant reimbursement, it is not necessary to 
analyze whether the claim meets the additional Section 1725 
requirements.  See 38 C.F.R. § 17.1002.  

In summary, the record indisputably shows that the veteran 
was not eligible for treatment under Section 1728 and had 
coverage under Medicare for payment of part of the SMH/MIA 
expenses (for which reimbursement is sought).  Accordingly, 
the instant claim for reimbursement lacks legal merit, and 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).        


ORDER

Entitlement to payment or reimbursement for private medical 
services the veteran received at Steele Memorial Hospital on 
September 22, 2004, is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


